[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 390 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 391 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 392 
The testator's office was in the building devised to his son by the third subdivision of the will; connected with it was a vault, and within the vault a safe in which money and securities were kept. When he died, a bank-book, certain securities of different kinds and money were there. These, the appellant contends, passed to him under such subdivision, by which the testator devised to him, subject to a charge, the "Arcade * * * including all the furniture and personal property in and upon the same, or in any manner connected therewith." And he challenges the determination of the Surrogate's Court that a proper construction of the will limits the bequest to such personal property in addition to furniture as properly belonged to and was employed by the testator in the use which he made of the building devised.
Our attention has not been called to any authority in this state which can be made serviceable in determining the question presented. But in England and in several states in this country, the courts have had under consideration the rule which should guide the court in determining whether general words following an enumeration of articles in a bequest should be limited to things of the same general character as those enumerated, or be given the most enlarged meaning of which they are capable.
Appellant's counsel calls special attention to Campbell v.Prescott and Hotham v. Sutton (15 Ves. 500 and 319). InCampbell's case, the court refers with approval to the observation of Lord MANSFIELD that the word "effects" is equivalent to "property" or "worldly substance." And inHotham's case, the words "other effects," in the connection in which they were there used, were held not to be restricted to things of the same kind as those specially enumerated. In the first case the general words following an enumeration occurred in a residuary disposition, and in such cases the settled rule is that they will be given the broadest and most comprehensive meaning of which they are susceptible, in order to prevent intestacy as to any portion of the testator's estate.
In the latter case the testatrix, having two sons and a *Page 395 
daughter, B, C and D, bequeathed for their benefit a sum in consols, and gave all the residue of her personal estate to her youngest children, C and D. On the same day she executed a codicil and revoked so much of her will as related to the bequest to her son C of a share of her "plate, linen, household goods and other effects (money excepted)," and gave the whole thereof to her daughter.
It was held that the words "and other effects" were not restrained by the prior terms to articles ejusdem generis, and, therefore, the revocation extended to the general residuary personal estate. Lord ELDON, in delivering the opinion of the court, declared the doctrine to be settled that the words "other effects in general mean effects ejusdem generis." But held the rule not applicable to the case under consideration, because the exception made it apparent that the testatrix did not so understand it. He said "money cannot be represented as ejusdemgeneris with plate, linen and household goods." The express exception of money out of the "other effects" shows her understanding that it would have passed by those words; that express words were required to exclude it; and by force of the exclusion in the excepted articles she says she thought that the words of her bequest would carry things not ejusdem generis.
In Swinfen v. Swinfen (29 Beav. 207), the will recited: "I give to Mrs. Swinfen, my son's widow, all my estate at Swinfen, or thereto adjoining, also all furniture and other movable goods here." It did not contain a residuary clause. And it was held that the general words were not restricted to things ejusdemgeneris. And, therefore, the live stock and implements of husbandry on the lands, as well as money in the house at testator's death, passed to the legatee.
In Michell v. Michell (5 Mad. 69), the bequest was of "all and singular his plate, linen, china, household goods and furniture and effects that he should die possessed of." The court said that while the words furniture and effects are frequently used in a restricted sense, meaning goods and movables, that the fact that the word furniture was preceded by the word *Page 396 
"and," and "effects" followed by the phrase "that he should die possessed of," leads to the conclusion that it was used in a more enlarged sense and embraced all his personal estate.
In Fleming v. Burrows (1 Russ. 276), the bequest was to testator's son of "my furniture, plate, books and live stock, or what else I may then be possessed of at my decease." It was followed by a few specific bequests and the question was whether the general residue of the testator's personal property passed to the son. It was urged that the word "then" was evidently written by mistake instead of "there;" that it should be read as intended; and if that be done, the bequest having reference to locality must be treated as specific and not general. The court did not agree with such construction and held that it disposed of the entire personal estate, remarking in the course of the opinion that the instrument contains no residuary clause unless the words "or what else I may then be possessed of at my decease" are to be so construed.
In In re Scarborough (30 L.J. Prob. 85), the bequest was of "all my personal effects, and everything of every kind that I now have or may have at the time of my decease in my apartments at the above-named 13 Plaistow Grove, West, or elsewhere." Upon the application for letters of administration, a doubt was suggested whether the personal estate of testatrix, not in her apartments in Plaistow Grove or other apartments, was embraced in the bequest or passed to the next of kin, because as to it she died intestate. It was held that the words or elsewhere referred not to the locality of apartments, but to the effects of deceased and disposed of all the personal estate.
In Taubenhan v. Dunz (125 Ill. 524), the bequest to the devisee and legatee named in the will was as follows: "Also $3,000 in money, to be paid to her by my executor; also all the loose property in, on and around the homestead consisting of one cow, two hogs, and a lot of wood, and all other property of every kind."
The testator owned other promissory notes for money loaned. It was held that as to them he did not die intestate. That they passed to the legatee under the will. In Mahony v. *Page 397 Donovan (14 Irish Ch. 262-388), a bequest of "all my right and title to my property in the town of R., namely, my dwelling-house and household furniture, and all things therein especially my car-horse and covered side cars," was held to pass bank notes known by the testator to be in the house at the time the will was made. The master of the rolls, in the course of his opinion, said: "It is also to be observed that there is no residuary clause in this will, and the court is disinclined to put such a construction on a will as will lead to an intestacy as to part of the property."
We have now referred to the cases cited by the learned counsel for the appellant in support of his contention, and it will be observed that in every case, excepting Hotham v. Sutton andMichell v. Michell, in which the court held that the general words preceding or following enumerated articles should not be limited to things ejusdem generis, they either occurred in a general bequest of the whole of testator's estate, in a residuary clause, or the will did not contain a residuary disposition. With the exceptions thus noted, it seems to be a settled rule of construction that when certain things named are followed by a phrase which need not but might be construed to include other things, it will be confined to articles of the same general character as those enumerated. (Johnson v. Goss,128 Mass. 434; Dole v. Johnson, 3 Allen, 364; Spark's Appeal, 89 Penn. 148.)
Hotham v. Sutton (supra), recognizes and asserts this rule of construction, but held it not applicable there, because of an exception which manifested that the testator thought otherwise. In Jarman on Wills, 760, after considering various English decisions in which it was held that general words would not be limited to things ejusdem generis, the author said: "It is to be observed, however, that in all the preceding cases there was no other bequest capable of operating on the general residue of the testator's personal estate, if the clause in question did not. Where there is such a bequest, it supplies an argument of no inconsiderable weight in favor of the restricted construction which is there recommended by the *Page 398 
anxiety always felt to give to a will such a construction as will render every part of it sensible, consistent and effective."
He alludes in that connection to Woolcomb v. Woolcomb (3 P. Wms. 112, Cox's ed.), where the testator bequeathed to his wife "all the furniture of his parsonage house, and all his plate, household goods and other goods (except books and papers), and all his stock within doors and without, and all his corn, wood and other goods belonging to his parsonage house," and gave the residue of his personal estate to J.S. The question was whether ready money, cash and bonds would pass to the wife? The court refused to give to the general words their broad meaning, but restricted them to goods ejusdem generis, inasmuch as a different construction would operate to frustrate the bequest of the residue.
Applying then the rule of construction deducible from the authorities, it may be conceded that if there were no residuary clause in the will so that as to the money and securities of the amount and value of twelve thousand dollars, Abelard Reynolds would have died intestate, unless it should be held to have passed by the bequest the words "and personal property in and upon the same or in any manner connected therewith" would be given the most comprehensive meaning of which they are susceptible for the purpose of preventing intestacy as to a portion of the estate. But there is a residuary clause. In the fifth provision the testator says: "I give, devise and bequeath all the rest, residue and remainder of my estate, both real and personal, * * * in trust, to sell and dispose of the same and to convert the whole into money or into goods and safe securities," and after directing that out of the proceeds there should be paid to Sophia C. Strong and Mortimer F. Reynolds each such sum as added to their respective advancements will place them on an equality with the advancement made to Clara L. Amsden, he directed that the remainder be divided equally between his two granddaughters.
A case is, therefore, presented which requires the general words in the bequest to Mortimer F. Reynolds to be limited to things ejusdem generis. Such must be deemed to have been *Page 399 
the intention of the testator. Indeed it is difficult to conceive that he could have intended otherwise, in view of the fact that it would have substantially resulted in a disappointment of the residuary disposition.
In the second subdivision of the will the testator bequeaths to his wife for use during her life "all household furniture, goods, carriages, harness and all other personal property other than money, choses in action and securities which shall be in or upon the premises at my said homestead or habitually kept there at the time of my decease." And the appellant insists that the omission to make a similar exception of "money, choses in action and securities" in the third subdivision must be taken as an indication of his intention to give to the words "personal property" therein their most comprehensive meaning. That fact is not controlling, but it is a circumstance to be considered in connection with the whole will in the effort to so construe it as to give effect to the intention of the testator. And our conclusion in that regard is in accord with the result reached by the learned surrogate.
The refusal to credit the executor with the sum of two hundren and fifty dollars donated to a commandery, of which testator was a member, for parading at the funeral, was not error. No reason is offered for this attempted charge against the estate. It does not appear that such sum or any other was required as a condition of participation on the part of the commandery. It was a mere gratuity on the part of the executor, which he then or subsequently concluded to permit the residuary legatees to assume.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 400